United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                        July 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-51221
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         CEDRIC DEON REED,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                       (A-99-CR-221-ALL-JN)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cedric Deon Reed, federal prisoner # 95287-080, appeals, pro

se, the denial of his postconviction motion for reduction of his

sentence pursuant to 18 U.S.C. § 3582(c)(2).   Reed was convicted on

his guilty plea of conspiracy to carry a firearm in relation to a

drug-trafficking offense, in violation of former 18 U.S.C. § 924(o)

and 18 U.S.C. § 2.   In calculating Reed’s offense level under the

Sentencing Guidelines, the district court added four levels for his




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
possession   of    a    firearm    in     connection        with    the   offense   of

conviction, pursuant to U.S.S.G. § 2K2.1(b)(5).

      In his motion to reduce his sentence, Reed asserted that he

should be resentenced without this four-level increase, in the

light of Guideline Amendment 599. The district court denied relief

without stating specific reasons.                 The district court’s ruling on

such a motion is reviewed for abuse of discretion.                     United States

v. Whitebird, 55 F.3d 1007, 1009 (5th Cir. 1995).

      “Section 3582(c)(2) permits a district court to reduce a term

of imprisonment when it is based upon a sentencing range that has

subsequently been lowered by an amendment to the Guidelines, if

such a reduction is consistent with the policy statements issued by

the Sentencing Commission.”             United States v. Gonzalez-Balderas,

105 F.3d 981, 982 (5th Cir. 1997).                     Section 1B1.10(c), p.s.,

provides that Amendment 599 is retroactive.

      Amendment 599 amends the Commentary to U.S.S.G. § 2K2.4.                      The

amendment clarified “under what circumstances defendants sentenced

for   violations       of   18   U.S.C.       §    924(c)   in     conjunction   with

convictions for other offenses may receive weapon enhancements

contained in the guidelines for those other offenses”.                     Amendment

599 (emphasis added).            This does not apply to Reed, who was

sentenced for only one offense, which was not § 924(c).




                                          2
     Although   he    asserts     in   a   conclusory    fashion    that   the

application of Amendment 599 to § 2K2.4 and not to § 2K2.1 is

unconstitutional, Reed does not identify any issue for appellate

review.   Appellants, including those proceeding pro se, must brief

the issues they present.    See Yohey v. Collins, 985 F.2d 222, 224-

25 (5th Cir. 1993).

     Reed also contends that his sentence should not have been

enhanced for possession because he never possessed a firearm.                 He

bases this on his assertion that he was convicted of conspiracy to

attempt to possess. This lacks merit because Reed was convicted of

conspiracy to use and carry a firearm during a drug-trafficking

crime; no attempt was alleged.             Furthermore, the presentence

investigation   report    shows     that    Reed   and   his   coconspirator

possessed the firearm in their vehicle. The district court did not

abuse its discretion by denying relief to Reed.

                                                                   AFFIRMED




                                       3